DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 39, 40, 51, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9885812.
Claims 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9885812.
Claims 41 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9885812.
Claims 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9885812.
Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9885812.
Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9885812. Although the patent does not teach a layer of plastic or a strip of material positioned at least partially between the inner surface of the outer cell and the outer surface of the inner cell at the interference, this would have been obvious to one of ordinary skill in the art to add for the predictable and expected result of having a light absorbing element that can easily be removed.
Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9885812. Although this claim does not teach the light absorbing element being at least partially embedded within or formed integrally with at least one of said outer cell or said 
Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 49 of U.S. Patent No. 9885812. Although this claim does not teach the second portion of the light absorbing element extended fully across the gap, it would have been obvious to one of ordinary skill in the art to modify it to have this feature for the predictable and expected result of the light absorbing element being able to cover the entire gap to absorb as much light as possible.
Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9885812. Although this claim does not teach the light absorbing element being configured to absorb virtually every visible light wavelength, it would have been obvious to one of ordinary skill in the art to make this modification so that the maximum light is able to be absorbed.
Claims 54, and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9885812.
Claim 55 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9885812. Although this claim does not teach the light absorbing element being positioned at least partially between the inner surface of the outer cell and the outer surface of the inner cell at the interference, it would have been obvious to one of ordinary skill in the art to make this modification for the predictable and expected result of absorbing light in the area where the cells are most susceptible to light leakage.
Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9885812. Although this claim does not teach the attachment element being separate from the light absorbing element, or the light absorbing element being positioned at least partially between the attachment element and the outer surface of the inner cell at the interference, it 
Claim 57 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9885812. Although this claim does not teach the outer cell defining a gap through which a portion of the inner cell is exposed, a first portion of the light absorbing element being positioned at the interference between the outer and inner cells, and a second portion of the light absorbing element extending across the gap, it would have been obvious to one of ordinary skill in the art to make this modification for the predictable and expected result of absorbing light in the area where the cells are most susceptible to light leakage.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	
Claim(s) 39-44, and 46-58 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Colson (US 5974763).
	Regarding claim 39, Colson teaches (figs. 14-15) a covering for an architectural opening (10), said covering comprising: at least two cellular units coupled together (one cellular unit shown in fig. 14, and fig. 15 shows multiple cellular units coupled together), each cellular unit including an outer cell (18) and 

    PNG
    media_image1.png
    653
    1088
    media_image1.png
    Greyscale

Regarding claim 40, Colson teaches (figs. 14-15) that the outer cell includes an inner surface (see annotated fig. 14 above) facing towards said inner cell; said inner cell includes an outer surface (annotated fig. 14) facing towards said outer cell; and said light absorbing element (24) is positioned at least partially between said inner surface of said outer cell and said outer surface of said inner cell (annotated fig. 14) at said interface defined between said outer cell and said inner cell.  *note too that 24 is positioned between outer surface of inner cell pointed out above at the arrow and the inner surface of the outer cell at 54’ as well.
	Regarding claim 41, Colson teaches (figs. 14-15) an attachment element (66) coupling said outer cell to said inner cell at said interface, said attachment element being separate (66 is a different 
	Regarding claim 42, Colson teaches (figs. 14-15) that the light absorbing element (24) is positioned at least partially between said attachment element (66) and said outer surface of said inner cell (see annotated fig. 14) at said interface.
	Regarding claim 43, Colson teaches (figs. 14-15) that the attachment element (66) comprises an adhesive (column 6 line 43).
	Regarding claim 44, Colson teaches (figs. 14-15) that the light absorbing element (24) comprises a strip of material (24 is considered a strip of material) positioned at least partially between said inner surface of said outer cell and said outer surface of said inner cell at said interface (see annotated fig. 14).
Regarding claim 46, Colson teaches (figs. 14-15) that the light absorbing element (24) is formed integrally with the inner cell (annotated fig. 14).
	Regarding claim 47, Colson teaches (figs. 14-15) that the outer cell is formed from a strip of material (the outer cell is made from a piece of material that at least when laid flat forms a strip with 52’ and 56’ being the edges) extending between a first edge (52’) and a second edge (56’); and said outer cell defines a gap (formed between 52’ and 56’) between said first and second edges through which a portion of said inner cell is exposed (fig. 14).
	Regarding claim 48, Colson teaches (figs. 14-15) that a first portion (20) of said light absorbing element (24) is positioned at said interface (annotated fig. 14) defined between said outer cell and said inner cell; and a second portion (the horizontal face) of said light absorbing element extends across at least a portion of said gap.
	Regarding claim 49, Colson teaches (figs. 14-15) that the second portion (the horizontal face) of the light absorbing element (24) extends fully across said gap.

	Regarding claim 51, Colson teaches (figs. 14-15) that the light absorbing element (24) is configured to absorb at least a portion of the light passing through said outer cell (it is inherent that black-out material will absorb at least a portion of light passing through the outer cell at the interface because of the gap).
	Regarding claim 52, Colson teaches (figs. 14-15) that the light absorbing element (24) is configured to absorb substantially every visible light wavelength incident on said light absorbing element (it is inherent that black-out material is configured to absorb substantially every visible light wavelength, otherwise any reflected wavelengths would render the material no longer “black-out material”).
	Regarding claim 53, Colson teaches (figs. 14-16) that the interface (modified fig. 14) extends in a lengthwise direction between said outer cell and said inner cell (the lengthwise direction is shown in fig. 16 along the width of the cells); and said at least two cellular units are operable to move in a direction, different from the lengthwise direction (the top to bottom direction), as said covering is moved between an extended position and a retracted position (it is inherent that cellular blinds are designed to collapse as the cover is moved from the closed to the open position).
Regarding claim 54, Colson teaches (figs. 14-16) a covering (10) for an architectural opening comprising: a head rail (68) extending in a lengthwise direction (column 6 lines 28-34 discloses that the embodiment depicted in figures 10-13 is the same as the embodiment depicted in figs. 14-16 except for the interior cell being rotated 180 degrees. From this therefore it is understood that the headrail 68 is provided on the shade in the embodiment in figures 14-16) between a first end (left end) and an opposed second end (right end); a cellular panel (16) operably coupled to said head rail and including a 
Regarding claim 55, Colson teaches (figs. 14-15) that the outer cell includes an inner surface (see annotated fig. 14 above) facing towards said inner cell; said inner cell includes an outer surface (annotated fig. 14) facing towards said outer cell; and said light absorbing element (24) is positioned at least partially between said inner surface of said outer cell and said outer surface of said inner cell (annotated fig. 14) at said interface defined between said outer cell and said inner cell.
Regarding claim 56, Colson teaches (figs. 14-15) an attachment element (66) coupling said outer cell to said inner cell at said interface, said attachment element being separate (66 is a different component that is able to be separated from the light absorbing element) from the light absorbing element (24), wherein the light absorbing element (24) is positioned at least partially between said attachment element (66) and said outer surface of said inner cell (see annotated fig. 14) at said interface.
Regarding claim 57, Colson teaches (figs. 14-15) that the outer cell is formed from a strip of material (the outer cell is made from a piece of material that at least when laid flat forms a strip with 52’ and 56’ being the edges) extending between a first edge (52’) and a second edge (56’); said outer cell defines a gap (formed between 52’ and 56’) between said first and second edges through which a portion of said inner cell is exposed (fig. 14), and a first portion (20) of said light absorbing element (24) is positioned at said interface (annotated fig. 14) defined between said outer cell and said inner cell; and a second portion (the horizontal face) of said light absorbing element extends across at least a portion of said gap.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Colson (US 5974763) as applied above, and further in view of Lopin (US 20110155331).
	Regarding claim 45, although Colson teaching that the walls of the cells can be made of a “black-out material” (column 2 lines 61-64), Colson does not teach that the light absorbing element comprises at least one of an ink or a dye applied to at least one of said outer cell or said inner cell.
	Lopin teaches (figs. 6-7) a blind slat (16) with a light absorbing element (24) comprising a dye (black paint is considered to be a functional equivalent to an ink or dye) applied (paragraph 0028 lines 1-7) to the slat (16). It would have been obvious to one of ordinary skill in the art at the time to modify 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634